       CASE 0:20-cv-02155-JRT-LIB Doc. 79 Filed 06/17/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                        Civil No. 20-CV-2155 (JRT/LIB)
                        Civil No. 20-CV-2156 (JRT/LIB)
                        Civil No. 20-CV-748 (JRT/LIB)

           IN RE: HANSMEIER V. MCLAUGHLIN, ET AL., LITIGATION

PAUL HANSMEIER,

                  Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
LOOKER’S GENTLEMEN’S CLUB, LLC,

                  Defendants.

AND

PAUL HANSMEIER,

                  Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
JOHN DOE,

                  Defendants.
AND

PAUL HANSMEIER,

                  Plaintiff,
      v.
DAVID MACLAUGHLIN, BENJAMIN
LANGNER, ANDERS FOLK; and
DI MA CORPORATION,

                  Defendants.

                                     1
          CASE 0:20-cv-02155-JRT-LIB Doc. 79 Filed 06/17/21 Page 2 of 3




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                           Civil No. 21-CV-1167 (JRT/LIB)

 PAUL HANSMEIER,

                      Plaintiff,
         v.
 DAVID MACLAUGHLIN, BENJAMIN
 LANGNER, ANDERS FOLK; and
 PORTLAND CORPORATE CENTER, LLC,

                      Defendants.




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA
                             Civil No. 21-CV-1426 (___/___)

     PAUL HANSMEIER,

                       Plaintiff,
          v.
     DAVID MACLAUGHLIN, BENJAMIN
     LANGNER, ANDERS FOLK; and
     ASHTON PANKONIN,

                       Defendants.

               SECOND DECLARATION OF AUSA KRISTEN E. RAU

        I, AUSA Kristen E. Rau, do hereby declare and state as follows:



1.      Counsel for Portland Corporate Center LLC forwarded me the attached letter it

        received from Hansmeier addressed to me dated May 14, 2021. While I did not

                                            2
         CASE 0:20-cv-02155-JRT-LIB Doc. 79 Filed 06/17/21 Page 3 of 3




      independently receive this letter from Hansmeier, it appears to be authentic. Exhibit

      1, Ltr. from Hansmeier to Rau (dated May 14, 2021).

2.    I have spoken by telephone with several members of the public, company

      representatives, and/or counsel associated with individuals and companies, who

      have received unfiled state court complaints initiated by Hansmeier that appear to

      sue such parties as well as the Federal Defendants. At this time, I am aware of

      approximately 31 suits beyond those that have been removed to federal court. These

      private citizens and company representatives (or their counsel) have described to

      me their significant confusion and distress upon receiving Hansmeier’s complaints.

I declare under penalty of perjury and pursuant to 28 U.S.C. § 1746 that the foregoing is

true and correct to the best of my knowledge.


                                                Respectfully submitted,

Dated: June 17, 2021
                                                s/ Kristen E. Rau
                                                BY: KRISTEN E. RAU
                                                Assistant U.S. Attorney
                                                Attorney ID No. 0397907
                                                600 U.S. Courthouse
                                                300 South Fourth Street
                                                Minneapolis, MN 55415
                                                Kristen.Rau@usdoj.gov
                                                (612) 759-3180




                                            3
